 246OPERATING ENGINEERS LOCAL 12 (HENSEL PHELPS)International Union of Operating Engineers, LocalNo. 12, AFL-CIO and Hensel Phelps Construc-tion Co. Case 21-CC-293716 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 17 February 1987 Administrative Law JudgeGerald A. Wacknov issued the attached decision.The Charging Party filed exceptions and a support-ing brief, and the Respondent filed a cross-excep-tion and a brief in support of its cross-exceptionand in opposition to the Charging Party's excep-tion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings," andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, International Union of Operating Engi-neers, Local No. 12, AFL-CIO, San Diego, Cali-fornia, its officers, agents, and representatives, shalltake the action set forth in the Order as modified.1. Substitute the following for paragraph 1(a).1 We correct an inadvertent error made by the judge We note that inhis initial statement of the Issues presented in this case, the judge inad-vertently referred to Sec 8(b)(4)(0 and (n)(B) as Sec. "8(6)(0 and (n)(B) "2 The judge included a broad cease-and-desist provision in his recom-mended Order on the basis of his finding that the Respondent had dem-onstrated a proclivity to violate the Act In so finding, the judge reliedon Operating Engineers Local 12 (Associated Engineers), 270 NLRB 1172(1984), which involved two separate instances of similar and unlawfulconduct by the Respondent that occurred in 1981 In our view, however,these instances of misconduct are too remote in time from the instant pro-ceeding to support such a finding See Wolverine World Wide, 243 NLRB425 (1979). See also Plumbers Local 388 (Daily Heating), 280 NLRB 1260(1986) We therefore shall substitute a narrow cease-and-desist provisionfor that in the recommended Order and conform the notice accordinglyThe Charging Party has excepted to the judge's failure to direct theRespondent to publish the Order or notice at its own expense in a news-paper of general circulation Because posting of a Board notice usuallyprovides adequate notification to all who have been adversely affected bya respondent's illegal conduct, the extraordinary remedy of publication isnormally not necessary. See Teamsters Local 705 (Associated Transport),209 NLRB 292, 308 (1974), enfd 532 F 2d 1169 (7th Or 1976) Underthe circumstances of this case, and particularly in light of our finding thata broad order is not warranted, we agree with the judge that publicationof the Order or notice would not effectuate the purposes of the Act. CfElectrical Workers IBEW Local 3 (Northern Telecom), 265 NLRB 213(1982), enfd 730 F 2d 870 (2d Cu 1984) (publication of notice appropri-ate in light of the union's 20-year history of secondary boycott activityfound by the Board and the courts)"(a) Picketing, or 'signal' picketing, including thestationing of business agents at or near entrances toconstruction jobsites established and reserved forthe use of neutral persons, their personnel, visitors,and suppliers, or inducing or encouraging any indi-vidual employed by William J Kirchnavy Con-struction or any person engaged in commerce or inan industry affecting commerce, to engage in astrike or refusal in the course of his employment,to use, manufacture, process, transport, or other-wise handle or work on any articles, materials, orcommodities, or to refuse to perform any otherservices, or coerce or restrain William J. Kirch-navy Construction, or any other person engaged incommerce or in an industry affecting commerce,where in either case an object thereof is to force orrequire William J. Kirchnavy Construction, or anyother person, to cease doing business with CassConstruction."2. Insert the following as paragraph 1(b)."(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."3. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT by picketing, or "signal" picket-ing, including the stationing of business agents at ornear entrances to construction jobsites establishedand reserved for the use of neutral persons, theirpersonnel, visitors, and suppliers, induce or encour-age any individual employed by William J. Kirch-navy Construction or any person engaged in com-merce or in an industry affecting commerce, toengage in a strike or refusal in the course of hisemployment, to use, manufacture, process, trans-port, or otherwise handle or work on any articles,materials, or commodities, or to refuse to performany other services, or coerce or restrain William J.Kirchnavy Construction, or any other person en-gaged in commerce or in an industry affectingcommerce, where in either case an object thereof isto force or require William J. Kirchnavy Construc-tion, or any other person, to cease doing businesswith Cass Construction Inc.284 NLRB No. 32 OPERATING ENGINEERS LOCAL 12 (HENSEL PHELPS)247WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.INTERNATIONAL UNION OF OPERAT-ING ENGINEERS, LOCAL NO. 12,AFL-CIORobert R. Petering, for the General Counsel.Anthony R. Segall, Esq., of Los Angeles, California, forthe Respondent.Mark T Bennett, Esq. (Merrill, Schultz and Wolds, Lim-ited), of San Diego, California, for the Charging Party.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to notice, a hearing with respect to this matterwas held before me in San Diego, California, on 23 Oc-tober 1986. The initial charge was filed on 16 April 1986by Hensel Phelps Construction Co. (Hensel Phelps).Thereafter, on 1 May 1986, the Regional Director forRegion 21 of the National Labor Relations Board (theBoard) issued a complaint and notice of hearing alleginga violation by International Union of Operating Engi-neers, Local No. 12, AFL-CIO (Respondent) of Section8(b)(i) and (ii)(B) of the National Labor Relations Act.The complaint was amended on 14 August 1986.The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel, counsel for Respondent, and counsel for theCharging Party.On the entire record,' and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACTI. JURISDICTIONHensel Phelps is a wholly owned subsidiary of Phelps,Inc., a Delaware corporation, with its main office andheadquarters located in Greeley, Colorado. At all timesmaterial, Hensel Phelps has been engaged as a major sub-contractor on the State of California's Richard J. Dono-van Correctional Facility project, also commonly knownas the Otay Mesa Prison project, located in the OtayMesa area of San Diego County, California.In the course and conduct of its business operations,described above, Hensel Phelps is performing servicesvalued in excess of $40 million for the State of Califor-nia, and has purchased and will receive during thecourse of the Otay Mesa Prison project goods and prod-ucts valued in excess of $50,000 directly from supplierslocated outside the State of California.It is admitted, and I find, that Hensel Phelps is now,and has been at all times material, a person engaged incommerce and in an industry affecting commerce withinthe meaning of Section 2(6) and (7) and Section 8(b)(4)(i)and (ii)(B) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Respondent is, and has been atall times material, a labor organization within the mean-ing of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA.The IssueThe principal issue raised by the pleadings is whetherthe Respondent has violated Section 8(b)(i) and (ii)(B) ofthe Act by engaging in proscribed picketing at a gate re-served for neutral employers and their employees.B.The FactsThe picketing and other conduct alleged to be viola-tive of the Act occurred between 14 and 18 April 1986,2at the State of California's Richard J. Donovan Correc-tional Facility project (Otay Mesa Prison project) in SanDiego County.The Respondent was then involved in a primary labordispute with one of the major subcontractors on theproject, Cass Construction Inc. Hensel Phelps, theCharging Party, also a major subcontractor, established areserved gate system in order to insulate neutral employ-ers, including William J. Kirchnavy, an earth-movingcontractor, from the effects of the Respondent's primarydispute with Cass Construction.The two gates, located 400 to 500 feet apart, wereclearly and appropriately designated by large signs advis-ing that "Personnel, Visitors and Suppliers" of Cass Con-struction, Inc., and several other contractors, were to useGate 1, and that all others must use Gate 2. The Re-spondent was advised of the details of the reserved gatesystem by a mailgram sent on 11 April, which furtheradvised that:ANY PICKETING BY YOUR UNION OF HENSELPHELPS CONSTRUCTION COMPANY, PRE-MIXED CON-CRETE, HALL ENGINEERING AND CASS CONSTRUC-TION WHILE THEY'RE WORKING ON THE PROJECTMUST BE LIMITED TO GATE #1. PICKETING AT ANYLOCATION OTHER THAN GATE #1 IS UNLAWFULSECONDARY ACTIVITY AND ALL APPROPRIATELEGAL ACTION WILL BE TAKENTHE UNDERSIGNED FIRM REPRESENTS HENSELPHELPS CONSTRUCTION COMPANY. IF YOUR UNIONCLAIMS THAT THE GATE SYSTEM DESCRIBED ABOVEHAS BEEN OR IS CONTAMINATED BY IMPROPER GATEUSAGE, PLEASE NOTIFY THE UNDERSIGNED IMMEDI-ATELY AND WE WILL TAKE ALL NECESSARY COR-RECTIVE ACTION.About 6 am on 14 April, prior to the time the signs,which were set up each morning and taken down eachevening at the respective gates, had been set in place,1 Hensel Phelps' unopposed motion to correct transcript is granted.2 All dates are within 1986 unless otherwise indicated. 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthere were picketers carrying picket signs at gate 2 read-ing:CASS CONSTR. UNFAIR NO AGREEMENTLOCAL 12 INTERNATIONAL UNION OFOPERATING ENGINEERSSANCTIONED BY THE SAN DIEGOBUILDING TRADE COUNCIL AFL-CIOHowever, when the reserved gate signs were placed atthe gates, all the picketers moved to gate 1, reserved forCass Construction.On the afternoon of 14 April a truck that had made adelivery to Cass Construction exited from gate 2, con-trary to the specific instruction of the gate guard. Al-though the Respondent did not commence picketing atgate 2, Hensel Phelps caused a second mailgram to besent and handdelivered a copy to the Respondent thatafternoon, advising that the reserved gate system mayhave been contaminated and "has been reestablished, ef-fective the commencement of business April 15, 1986."The mailgram contained a request identical to the onecontained in the mailgram of 11 April that Respondentimmediately notify the law firm representing HenselPhelps if the gate system is contaminated by impropergate usage.On the morning of 15 April, according to the testimo-ny of James Burton, executive director of the San Diegochapter of the engineering general contractor's associa-tion, a white truck with no markings drove up to gate 2,stopped while the driver spoke with the gate guard, andthen drove through. Bob Mathews, Respondent's busi-ness agent, who was among a large group of businessagents and others, ran up and said, "That guy is rentedto Cass, this gate is contaminated." Within a minute ortwo pickets arrived at gate 2 and commenced picketing.They remained until about 11:30 a.m.Unrebutted testimonial and photographic evidence pre-sented by the General Counsel demonstrates that from 14to 18 April, at all times material, Respondent's businessagents, identified as Art Lujan, Bob Mathews, ButchThomas, and Jim Crabbe, together with various businessagents from other unions and other unidentified individ-uals, remained in close proximity to gate 2, standing neartheir automobiles that were parked along the side of theroad near the gate in groups of three or four individuals.One photo shows approximately 17 individuals at this lo-cation. No witnesses were presented by the Respondentto explain the purpose of this congregation of individ-uals.On 14 April none of the 12 employees of William J.Kirchnavy Construction, the earth-moving contractor,showed up for work, although they had been scheduledto work that day. A few Kirchnavy employees, approxi-mately six or less, showed up to work on 15, 16, and 17April, and on 18 April there were apparently 11 employ-ees at work, close to a full crew.Burton testified that on 15 April, when the pickets ar-rived at gate 2, a Kirchnavy employee came up to BillKirchnavy, the employer, and said that with the picketson the gate there was absolutely no way he could go towork. He asked if there was some other project he couldbe assigned to. Kirchnavy said no, and told the employeeto check with him in the morning. The employee depart-ed.C. Analysis and ConclusionThe Respondent has offered no explanation for the as-semblage of its four business agents, together with busi-ness agents of various other unions and still other un-identified individuals, at the gate reserved for secondaryor neutral employers and their employees, including Wil-liam J. Kirchnavy Construction, during the early morn-ing hours when employees would customarily be report-ing to work.Respondent, in its brief, implied that no "signal picket-ing"3 can be inferred from such an assemblage. I dis-agree. To the contrary, it would appear that, particularlyabsent any explanation for Respondent's conduct, no pur-pose other than an obvious attempt to enmesh neutralemployers and their employees in the dispute may be in-ferred from the Respondent's conduct. As the Ninth Cir-cuit stated in Iron Workers Local 433, supra;Before turning to the facts of this case, we em-phasize the delicate nature of common situs picket-ing. While a union has a right to express itself; thatexpression must be restricted so as to affect onlyprimary employees. In this regard, the Fifth Circuithas adopted "a requirement that the picketing uniondo everything that is reasonably necessary to insurethat secondary employees are not misled or coercedinto observing the picket line." Ramey Constr. Co. v.Local 544, Painters, 472 F.2d 1127, 1131 (5th Cir.1973). "[This requirement places a heavy burdenon the picketing union to convince the trier of factthat the picketing was conducted in a manner leastlikely to encourage secondary effects." Id. We, too,have stated that unions have a "duty to picket withrestraint." Carpenters Local 470 v. NLRB, supra, 564F.2d at 1363; accord, Local 98, United Ass'n of Jour-neymen v. NLRB, 497 F.2d 60, 65 (6th Cir. 1974).We think that this principle is also applicable toother conduct of members and officials of a unionengaged in a labor dispute at a common situs jobproject. The Union here had a duty to act with re-straint.In this case, the Union does not seriously disputethe underlying facts, as found by the Board. Theonly question centers on the inference of signalpicketing which the. Board then drew from thesefacts. Superintendent Page sent for business manag-er Ward on the morning of May 19. After the twoof them talked in the construction office, Page ob-served Ward at the office gate between 6:30 a.m.and 7 a.m. Page testified that Ward was still stand-ing there sometime between 830 a.m. and 9 a.m.Ward testified that he waited for a Board remesent-ative for one and a half to two hours. Page testified3 "Signal picketing" is the term used to describe activity short of a truepicket line that acts as a signal to neutrals that sympathetic action ontheir part is desired by the union Iron Workers Local 433 (R F Erectors)v NLRB, 598 F 2d 1154 (9th Or 1979) OPERATING ENGINEERS LOCAL 12 (HENSEL PHELPS)249that he saw Ward "carrying on some conversationwith various trades, plumbers, fitters, and ironwork-ers, too." There was, however, no testimony as towhat Ward may have said to the various persons towhom he talked near the gate during that time.Assistant superintendent Braverman observedUnion shop steward Larken at the project at themain gate about 6:30 a.m. to 6:45 a.m. Bravermantestified that there were "close to 100" peoplestanding outside the main gate. He saw Larkenstanding around the coffee wagon and talking toseveral persons.Finally, as was the case the day before, no em-ployees worked on the project on May 19.On the basis of this evidence, the Board conclud-ed that the Union had engaged in signal picketingwhich had a secondary object in violation of theAct. We find there is substantial evidence to sustainthis finding.See also Lumber & Sawmill Workers Local 2797 (StoltzeLand & Lumber), 156 NLRB 388, 394 (1965); TeamstersLocal 282 (GCA of NY), 262 NLRB 528 (1982); Team-sters Local 688 (Levitz Furniture), 205 NLRB 1131 (1973).The Respondent maintains that gate 2 had admittedlybeen tainted on 14 April and that when the white un-marked truck entered the site through gate 2 on themorning of 15 April, Respondent "not only perceived ataint, but a pattern of contamination." Thus, according tothe Respondent, the Respondent's good-faith belief inthis pattern of contamination demonstrates that the ensu-ing picketing at gate 2 was for a lawful purpose.The record evidence clearly demonstrates that HenselPhelps attempted to scrupulously prevent any ingress oregress violative of the established reserved gate system.Indeed, it voluntarily notified the Respondent regardingthe 14 April gate contamination incident. Moreover,there is no record evidence that on 15 April the whitetruck in question was in any way connected with CassConstruction or that Business Agent Mathews, who ap-parently ordered that the gate be picketed, had any rea-sonable belief that the gate had been tainted. Nor didMathews or any other business agent ever contactHensel Phelps about the matter, as Respondent had beenrepeatedly requested to do. In short, the reasonablenessof Respondent's conduct in picketing gate 2 on 15 Aprilhas not been established, and such conduct, coupled withthe simultaneous unlawful "signal picketing" at the samegate, mandates the conclusion that the Respondent's ob-jective was not a legitimate one.On the basis of the foregoing, I find that the Respond-ent has violated Section 8(b)(4)(i) and (ii)(B) of the Act,as alleged. NLRB v. Denver Building Trades Council, 341U.S. 675, 692 (1951); NLRB v. Operating Engineers Local825 (Burns & Roe), 400 U.S. 297, 303-304 (1971); Nation-al Woodwork Mfrs. Assn. v. NLRB, 386 U.S. 612, 620-627(1967); Sailors Union (Moore Dry Dock), 92 NLRB 547(1950).CONCLUSIONS OF LAW1. Hensel Phelps Construction Co. is a person engagedin commerce and is an industry affecting commercewithin the meaning of Section 2(6) and (7) and Section8(b)(4) of the Act.2.The Respondent, International Union of OperatingEngineers, Local No. 12, AFL-CIO, has engaged inunfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act, I shall recommend that itbe ordered to cease and desist therefrom, and that it takesuch affirmative action as will effectuate the purposes ofthe Act.The General Counsel and Counsel for the ChargingParty maintain that Respondent's conduct warrants theimposition of a broad order rather than an order limitedonly to the employers and situs involved herein. I agree.Thus, it has been found that the Respondent has previ-ously engaged in similar violation of the Act. See Operat-ing Engineers Local 12 (Associated Engineers), 270 NLRB1172 (1984), enf. denied in part mem. 772 F.2d 912 (9thCir. 1985). I thus find that Respondent's proclivity toviolate the Act has been demonstrated, and that there-fore the requested remedy is clearly warranted. See Se-quoia District Council of Carpenters (Lattanzi° Enter-prises), 206 NLRB 67 (1973), enfd. 499 F.2d 129 (9th Cir.1974); Teamsters Local 945 (Newark Disposal), 232 NLRB1 (1977), enfd. mem. 586 F.2d 835 (3d Cir. 1978).The Charging Party's request that the Respondent berequired to publish the Board's Order, or the noticeherein, at its own expense in an appropriate newspaperof general circulation does not appear to be necessary toeffectuate the purposes of the Act. The request is denied.For the same reason, the General Counsel's request thatthe remedy include a visitatorial provision authorizingthe Board to engage in discovery, if necessary, to moni-tor compliance with the Board's Order is denied. See 0.L. Willis, Inc., 278 NLRB 203 (1986).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, International Union of Operating En-gineers, Local No. 12, AFL-CIO, its officers, agents, andrepresentatives, shall1. Cease and desist from(a) Picketing, or "signal" picketing, including the sta-tioning of business agents, at or near entrances to con-struction jobsites established and reserved for the use ofneutral persons, their personnel, visitors, and suppliers,or in any other manner, or by any other means, inducing4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDor encouraging any individual employed by any personengaged in commerce or in an industry affecting com-merce, to engage in a strike or refusal in the course ofhis employment, to use, manufacture, process, transport,or otherwise handle or work on any articles, materials,or commodities, or to refuse to perform any other serv-ices, or coerce or restrain William J. Kirclmavy orHensel Phelps Construction, or any other person en-gaged in commerce or in an industry affecting com-merce, where in either case an object thereof is to forceor require William J. Kirchnavy, or any other person, tocease doing business with Hensel Phelps, or any otherperson, or to force or require the State of California tocease doing business with Cass Construction, or anyother person.2. Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post in conspicuous places at its business office,meeting halls, or hiring halls within its geographical juri-sidction, copies of the attached notice marked "Appen-dix."5 Copies of the notice, on forms provided by theRegional Director for Region 21, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b)Sign and mail sufficient copies of the notice to theRegional Director for Region 21 for posting by WilliamJ. Kirchnavy and Hensel Phelps, if these companies arewilling, at all locations where notices to employees arecustomarily posted.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.5 If this Order is enforced by a Judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the, NationalLabor Relations Board."